Case 1:19-mj-01163-RML Document1 Filed 12/12/19 Page 1 of 15 PagelD #: 1

MEG:JMS
F.#2018R00054

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE SEARCH OF

THE PREMISES KNOWN AND
DESCRIBED AS MULTIPLE APPLICATION FOR A SEARCH

if 4 4 r 4
CELLULAR DEVICES DESCRIBED WARRANT FOR ELECTRONIC DEVICES

HEREIN, CURRENTLY LOCATED Case No. 19-M-1163
IN THE EASTERN DISTRICT OF
NEW YORK

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, ANTHONY SNEAD, JR.. being first duly sworn, hereby depose and state as

 

follows:
INTRODUCTION AND AGENT BACKGROUND
bs I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—
electronic devices—which are currently in law enforcement possession, and the extraction

from that property of electronically stored information described in Attachment B.

2: lama Special Agent with the Federal Bureau of Investigation (“FBI”), and
have been for four years. I am assigned to investigate violations of criminal law relating to
narcotics trafficking. These investigations are conducted both in an undercover and overt

capacity. I have gained expertise in this area through training and daily work related to these
Case 1:19-mj-01163-RML Document1 Filed 12/12/19 Page 2 of 15 PagelD #: 2

types of investigations. Asa result of my training and experience, | am familiar with the
techniques and methods of operations used by individuals involved in criminal activity to

conceal their activities from detection by law enforcement officers. As part of my

responsibilities, | have been involved in the execution of arrest warrants and search warrants.
a: | have personally participated in the investigation of the offenses discussed

below. I am familiar with the facts and circumstances of this investigation from my personal
participation in this investigation and reports made to me by other law enforcement
authorities.

4. This affidavit is intended to show only that there is sufficient probable cause

for the requested warrant and does not set forth all of my knowledge about this matter.

IDENTIFICATION OF THE DEVICES TO BE EXAMINED

 

B The property to be searched is as follows:
DEVICE DESCRIPTION DEFENDANT'S
RESIDENCE WHERE
SEIZED (12/5/19)

 

Black Apple iPhone, Model A1778, FCC Jeffrey Caamano
ID: BCG-E3091A IC:579C-E3091A

 

White LG cell phone, Serial No. Jeffrey Caamano
7T09CYY Q2402930, SIM Card No.
89011202000059095692

 

Black LG cell phone, Serial No. Jeffrey Caamano
701CQLH0745096, SIM Card No.
89011201000508885330

 

 

 

 
Case 1:19-mj-01163-RML Document1 Filed 12/12/19 Page 3 of 15 PagelD #: 3

 

White LG cell phone with cracked screen, | Jeffrey Caamano
Serial No. 712C YUK3219422, SIM Card
No. 89011203000007771831

 

White LG cell phone, Serial No. Jeffrey Caamano
801CYQX3355316, SIM Card No.
8901 1202000228063 159

 

Apple iPhone with a red exterior backing Roberto Martinez
and clear casing, with the word
“(PRODUCT)” marked on the red exterior

 

 

backing.

Samsung Galaxy J7 cell phone, IMEI: Roberto Martinez
355077082371989, SIM Card No.

891480000045785 19947

Silver Samsung cell phone in red case, Jason Reyes

IMEI: 3597970903 10069

 

Black LG cell phone, IMEI: 351603-10- Jason Reyes

 

 

 

026398-3

Black LG cell phone, IMEI: Jason Reyes
356694095306759

Black LG cell phone in silver case, IMEI: | Jason Reyes
351603101016083

Black coolpad phone, IMEI: Jason Garcia

863519032332368, SIM Card No.
890126032 1926263142F

 

Black Apple iPhone, IMEI: Jason Garcia
35660 1081236460

 

Black Alcatel cell phone with cracked Victor Cruz
screen, FCC ID: RAD386, SIM Card No.
89012601457890691 18

 

 

 

 

together and hereinafter, the “Devices.” The Devices are currently located in the Eastern

District of New York.

oe)
Case 1:19-mj-01163-RML Document1 Filed 12/12/19 Page 4 of 15 PagelD #: 4

6. The applied-for warrant would authorize the forensic examination of the
Devices for the purpose of identifying electronically stored data particularly described in

Attachment B.

PROBABLE CAUSE

P. Since approximately fall of 2017, agents from the FBI have been investigating
a narcotics trafficking organization involving individuals named VICTOR CRUZ, also
known as “Vic,” JASON GARCIA, also known as “Jay.” ROBERT MARTINEZ, also
known as “Rob,” JEFFREY CAAMANO, also known as “Jefe,” (collectively, the
“defendants” ), and others. This organization is engaged in narcotics trafficking in the New
York area. The investigation involved, among other things, the court-authorized interception
of communications over cellphones used by CRUZ and MARTINEZ. On December 5, 2018,
the defendants, along with two other individuals, were arrested pursuant to a complaint and
affidavit, 18-M-1157 (attached as Appendix C and incorporated herein), which charges them
with conspiring to distribute heroin and outlines representative narcotics-related intercepted
conversations involving each of the defendants. Prior the defendants’ arrest, Judges in the
Eastern and Southern District of New York authorized warrants authorizing the search of the
residences of CAAMANO, CRUZ, GARCIA, MARTINEZ and REYES. See 18-MAG-
10177 (S.D.N.Y.) (CAAMANO); 18-M-1158 (CRUZ and GARCIA), 18-M-1159
(MARTINEZ), and 18-M-1160 (REYES) (attached as Appendix D and incorporated herein).

Each warrant also authorized the seizure of any cellphone found in the respective residence
Case 1:19-mj-01163-RML Document1 Filed 12/12/19 Page 5 of 15 PagelD #: 5

and the search of any such cellphone for evidence of the user’s involvement in narcotics
trafficking activity.

8. As reflected in the chart above, the FBI seized each of the Devices pursuant to
one of the respective search warrants. While the warrants authorized the FBI to search the
Devices upon their seizure, FBI did not commence searching the Devices within the
authorized 14-day period. The Devices have continuously remained in the lawful possession
of the FBI since they were seized. Therefore, I seek this warrant to afford an additional 14-
day period in which to commence the previously authorized search of the Devices.

9. The Devices are currently in the Eastern District of New York. In my training
and experience, | know that the Devices have been stored in a manner in which its contents
are, to the extent material to this investigation, in substantially the same state as they were
when the Devices first came into the possession of the FBI.

TECHNICAL TERMS

10. Based on my training and experience, I use the following technical terms to

convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data
communication through radio signals. These telephones send signals through
networks of transmitter/receivers, enabling communication with other wireless
telephones or traditional “land line” telephones. A wireless telephone usually

contains a “call log.” which records the telephone number, date, and time of
Case 1:19-mj-01163-RML Document1 Filed 12/12/19 Page 6 of 15 PagelD #: 6

calls made to and from the phone. In addition to enabling voice
communications, wireless telephones offer a broad range of capabilities.
These capabilities include: storing names and phone numbers in electronic
“address books:” sending, receiving, and storing text messages and e-mail:
taking, sending, receiving, and storing still photographs and moving video:
storing and playing back audio files; storing dates, appointments, and other
information on personal calendars; and accessing and downloading
information from the Internet. Wireless telephones may also include global
positioning system (“GPS”) technology for determining the location of the

device.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored
images. This storage media can contain any digital data, including data

unrelated to photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

handheld digital storage device designed primarily to store and play audio,

6
Case 1:19-mj-01163-RML Document1 Filed 12/12/19 Page 7 of 15 PagelD #: 7

video, or photographic files. However, a portable media player can also store
other digital data. Some portable media players can use removable storage
media. Removable storage media include various types of flash memory cards
or miniature hard drives. This removable storage media can also store any
digital data. Depending on the model, a portable media player may have the
ability to store very large amounts of electronic data and may offer additional

features such as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display
its current location. It often contains records the locations where it has been.
Some GPS navigation devices can give a user driving or walking directions to
another location. These devices can contain records of the addresses or
locations involved in such navigation. The Global Positioning System
(generally abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the
Earth. Each satellite contains an extremely accurate clock. Each satellite
repeatedly transmits by radio a mathematical representation of the current
time, combined with a special sequence of numbers. These signals are sent by
radio, using specifications that are publicly available. A GPS antenna on Earth
can receive those signals. When a GPS antenna receives signals from at least
four satellites, a computer connected to that antenna can mathematically
calculate the antenna’s latitude, longitude, and sometimes altitude with a high

level of precision.
Case 1:19-mj-01163-RML Document1 Filed 12/12/19 Page 8 of 15 PagelD #: 8

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device
used for storing data (such as names, addresses, appointments or notes) and
utilizing computer programs. Some PDAs also function as wireless
communication devices and are used to access the Internet and send and
receive e-mail. PDAs usually include a memory card or other removable
storage media for storing data and a keyboard and/or touch screen for entering
data. Removable storage media include various types of flash memory cards
or miniature hard drives. This removable storage media can store any digital
data. Most PDAs run computer software, giving them many of the same
capabilities as personal computers. For example, PDA users can work with
word-processing documents, spreadsheets, and presentations. PDAs may also
include global positioning system (“GPS”) technology for determining the

location of the device.

f. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the

same state.

11. Based on my training, experience, and research, I know that the Devices have
capabilities that allow them to variously serve as a wireless telephone, digital camera,

portable media player, GPS navigation device, and PDA. In my training and experience,
Case 1:19-mj-01163-RML Document1 Filed 12/12/19 Page 9 of 15 PagelD #: 9

examining data stored on devices of this type can uncover, among other things, evidence that

reveals or suggests who possessed or used the device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

12. Based on my knowledge, training, and experience, I know that electronic
devices can store information for long periods of time. Similarly, things that have been
viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.

13. Forensic evidence. As further described in Attachment B, this application
seeks permission to locate not only electronically stored information that might serve as
direct evidence of the crimes described on the warrant, but also forensic evidence that
establishes how the Device was used, the purpose of its use, who used it, and when. There is
probable cause to believe that this forensic electronic evidence might be on the Device

because:

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word

processing file).

b. Forensic evidence on a device can also indicate who has used or controlled the

device. This “user attribution” evidence is analogous to the search for “indicia

of occupancy” while executing a search warrant at a residence.
Case 1:19-mj-01163-RML Document 1 Filed 12/12/19 Page 10 of 15 PagelD #: 10

Cc.

14.

A person with appropriate familiarity with how an electronic device works
may, after examining this forensic evidence in its proper context, be able to
draw conclusions about how electronic devices were used, the purpose of their

use, who used them, and when.

The process of identifying the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a
dynamic process. Electronic evidence is not always data that can be merely
reviewed by a review team and passed along to investigators. Whether data
stored on a computer is evidence may depend on other information stored on
the computer and the application of knowledge about how a computer
behaves. Therefore, contextual information necessary to understand other

evidence also falls within the scope of the warrant.

Further, in finding evidence of how a device was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular

thing is not present on a storage medium.

Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.

10
Case 1:19-mj-01163-RML Document 1 Filed 12/12/19 Page 11 of 15 PagelD #: 11

15. | Manner of execution. Because this warrant seeks only permission to examine
a device already in law enforcement’s possession, the execution of this warrant does not

involve the physical intrusion onto a premises. Consequently, | submit there is reasonable

cause for the Court to authorize execution of the warrant at any time in the day or night.
CONCLUSION
16. — | submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Devices described in Attachment A to seek the items

described in Attachment B.

Respectfully submitted,

Anthony Snead Jr

 

ANTHONY SNEAD, JR.
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me
on December 12, 2019:

 

UNITED STATES MAGATRATE JUDGE

1]
Case 1:19-mj-01163-RML Document 1 Filed 12/12/19 Page 12 of 15 PagelD #: 12

ATTACHMENT A

The property to be searched is as follows:

 

DEVICE DESCRIPTION DEFENDANT’S
RESIDENCE WHERE
SEIZED (12/5/19)

 

Black Apple iPhone, Model A1778, FCC Jeffrey Caamano
ID: BCG-E3091A IC:579C-E3091A

 

White LG cell phone, Serial No. Jeffrey Caamano
7T09C YY Q2402930, SIM Card No.
89011202000059095692

 

Black LG cell phone, Serial No. Jeffrey Caamano
701CQLH0745096, SIM Card No.
89011201000508885330

 

White LG cell phone with cracked screen, | Jeffrey Caamano
Serial No. 712C YUK3219422, SIM Card
No. 8901120300000777 1831

 

White LG cell phone, Serial No. Jeffrey Caamano
801CYQX3355316, SIM Card No.
8901 1202000228063 159

 

Apple iPhone with a red exterior backing Roberto Martinez
and clear casing, with the word
“(PRODUCT)” marked on the red exterior

 

 

backing.

Samsung Galaxy J7 cell phone, IMEI: Roberto Martinez
355077082371989, SIM Card No.

891480000045785 19947

Silver Samsung cell phone in red case, Jason Reyes

IMEI: 3597970903 10069

 

Black LG cell phone, IMEI: 351603-10- Jason Reyes

 

026398-3
Black LG cell phone, IMEI: Jason Reyes

356694095306759

 

 

 

 
Case 1:19-mj-01163-RML Document 1 Filed 12/12/19 Page 13 of 15 PagelD #: 13

 

 

Black LG cell phone in silver case, IMEI: | Jason Reyes
351603101016083
Black coolpad phone. IMEI: Jason Garcia

863519032332368, SIM Card No.
890126032 1926263142F

 

Black Apple iPhone, IMEI: Jason Garcia
356601081236460

 

Black Alcatel cell phone with cracked Victor Cruz
screen, FCC ID: RAD386, SIM Card No.
89012601457890691 18

 

 

 

 

together and hereinafter, the “Devices.” The Devices are currently located in the Eastern

District of New York.

This warrant authorizes the forensic examination of the Devices for the purpose of

identifying the electronically stored information described in Attachment B.
Case 1:19-mj-01163-RML Document 1 Filed 12/12/19 Page 14 of 15 PagelD #: 14

L

ATTACHMENT B

All records on the Devices described in Attachment A that relate to violations

of Title 21, United States Code, Sections 841 (distribution and possession with intent to

distribute narcotics) and 846 (narcotics distribution conspiracy) and involve CAAMANO,

CRUZ, MARTINEZ, REYES and GARCIA (collectively, the “defendants”) since September

of 2017 including:

a.

2:

lists of customers and related identifying information;

types, amounts, and prices of drugs trafficked as well as dates, places, and

amounts of specific transactions;

any information related to sources of drugs (including names, addresses, phone

numbers, or any other identifying information);

any information recording the defendants’ schedule or travel from September

of 2017 to the present:

all bank records, checks, credit card bills, account information, and other

financial records; and

communications, photographs, videos and other evidence showing an

association between the defendants.

Evidence of user attribution showing who used or owned the Devices at the

time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing history;
Case 1:19-mj-01163-RML Document 1 Filed 12/12/19 Page 15 of 15 PagelD #: 15

As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created or
stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data) and any photographic form.
